 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MAURICE HUNT,                                     Case No. 1:16-cv-01560-LJO-BAM (PC)
12                      Plaintiff,                     ORDER DENYING SECOND MOTION TO
                                                       REOPEN CASE
13          v.
                                                       (ECF No. 43)
14   MATEVOUSIAN, et al.,
15                      Defendants.
16

17          Plaintiff Maurice Hunt (“Plaintiff”) is a federal prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to Bivens v. Six Unknown Named Agents of Fed

19   Bureau of Narcotics, 403 U.S. 388 (1971).

20           On June 15, 2018, the assigned Magistrate Judge issued findings and recommendations

21   recommending dismissal of this action, with prejudice, for failure to state a claim, and denial of

22   Plaintiff’s motion for preliminary injunction. (ECF No. 29.) Those findings and

23   recommendations were served on Plaintiff and contained notice that any objections thereto were

24   to be filed within fourteen (14) days after service. (Id. at 14.) Following two extensions of time,

25   Plaintiff’s objections were due on or before September 18, 2018. (ECF Nos. 32, 38.) No

26   objections were filed, and the findings and recommendations were adopted in full on October 1,

27   2018. (ECF No. 39.) Judgment was entered accordingly the same day. (ECF No. 40.)

28   ///
                                                      1
 1          On October 18, 2018, Plaintiff filed a motion to reopen the case and allow him additional

 2   time to file his objections to the findings and recommendations, stating that he timely provided

 3   his written objections to prison officials for mailing, complete with postage. (ECF No. 41.)

 4   Finding no evidence of the preparing or mailing of Plaintiff’s objections, beyond Plaintiff’s

 5   vague, unspecific word, the Court found no good cause to grant reconsideration and denied the

 6   motion. (ECF No. 42.)

 7          Currently before the Court is Plaintiff’s second motion to reopen this matter, filed October

 8   29, 2018. (ECF No. 43.) Specifically, Plaintiff argues that the Ninth Circuit case Rodriguez v.

 9   Swartz, 899 F.3d 719, 2018 U.S. App. Lexis 21930, (9th Cir. 2018), bears on the proper

10   interpretation of the Supreme Court’s opinion in Ziglar v. Abassi, and that holding warrants

11   reconsideration of the Court’s finding that Plaintiff has alternative remedies available to address

12   his constitutional claims under the Eighth, Fifth, and Fourteenth Amendments. (Id.)

13          “A motion for reconsideration should not be granted, absent highly unusual

14   circumstances, unless the district court is presented with newly discovered evidence, committed

15   clear error, or if there is an intervening change in the controlling law,” Marlyn Nutraceuticals,

16   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations marks

17   and citations omitted), and “[a] party seeking reconsideration must show more than a

18   disagreement with the Court’s decision, and recapitulation . . .” of that which was already

19   considered by the Court in rendering its decision, U.S. v. Westlands Water Dist., 134 F. Supp. 2d

20   1111, 1131 (E.D. Cal. 2001) (internal quotation marks and citation omitted). Additionally,
21   pursuant to this Court’s Local Rules, when filing a motion for reconsideration of an order, a party

22   must show “what new or different facts or circumstances are claimed to exist which did not exist

23   or were not shown upon such prior motion, or what other grounds exist for the motion.” Local

24   Rule 230(j).

25          Although Plaintiff argues that he has newly discovered the Rodriguez case, due to a delay

26   in updating the inmate law library system, the Court notes that the case was decided on August 7,
27   2018, two months prior to the dismissal of this action. The Court was aware of the ruling at the

28   time the undersigned adopted the Magistrate Judge’s findings and recommendations, and the case
                                                      2
 1   is not applicable to this action. In Rodriguez, the Ninth Circuit found a Bivens remedy was

 2   available with respect to the violation of a Mexican citizen’s Fourth Amendment right in relation

 3   to an incident in which a United States Border Patrol agent, while standing on the United States

 4   side of the U.S.-Mexico border, shot and killed the Mexican citizen, who was walking down a

 5   street on the Mexican side of the border. See Rodriguez, 899 F.3d 719. The Ninth Circuit further

 6   held that the estate of the Mexican citizen lacked an adequate alternative remedy against the

 7   United States, in part because the claims arose in a foreign country, the difficulty of obtaining

 8   restitution following a criminal conviction, and the lack of evidence that a Mexican court could

 9   grant a remedy. This holding presents no basis for reconsideration of the Court’s finding in this

10   action that Plaintiff has alternative remedies available to him, including the Bureau of Prisons

11   administrative grievance process, the filing of a writ of habeas corpus, and injunctive relief.

12          Plaintiff has presented no new grounds that would warrant reconsideration of the Court’s

13   final order and judgment dismissing this action. Accordingly, Plaintiff’s motion for

14   reconsideration and to reopen this action, (ECF No. 43), is HEREBY DENIED. This action

15   remains closed.

16
     IT IS SO ORDERED.
17

18      Dated:     November 29, 2018                        /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       3
